DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 17-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election of Species A was made without traverse in an interview on 01/22/2020, and Applicant did not traverse in the 04/28/2020 response.  Accordingly, the 01/28/2020 restriction requirement was made FINAL.

Claim Objections
37 C.F.R. 1.121.(c)(2) provides that “Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application.”  At least currently amended Claim 1 is not written in accordance with 37 C.F.R. 1.121.(c)(2) because the number “10” (which is not underlined) appears in Line 8 of the 3/24/21 claims but does not appear in the 11/23/20 claims.
The number “10” recited in amended Claim 1 should be deleted.


Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of independent Claims 1 and 9 in which the “steering gear clutch mechanically couples the steering tube [5] to the steering gear of the transportation vehicle [2]… and the steering gear clutch mechanically decouples the steering tube [5] from the steering gear of the transportation vehicle so that the steering tube [5] and steering gear rotate relative to each other” must be shown or the feature(s) canceled from the claim(s).
In Applicant’s 03/24/2021 remarks, Applicant submits “[t]he drawings have been amended to include the steering gear clutch as well as the contrl (sic) system in Fig. 1.”  The Office has examined replacement FIG. 1; however, it does not appear to illustrate a steering gear clutch.
The Office maintains that it is unclear from the FIGURES how the claimed mechanical coupling/decoupling is achieved.  Applicant claims a “steering gear clutch,” but what illustrated mechanical features are used to achieve the claimed mechanical coupling/decoupling?  If the mechanical feature is a “spring driven mechanism,” as previously suggested by Applicant, where is the spring located, what type of spring is it (compression, tension, or another type), and how does it achieve the mechanical coupling/decoupling?  Currently amended Claim 1 recites “wherein the steering gear clutch decouples from the steering gear connection to prevent direct transmission of a torque between the steering tube and the steering gear when a control current is applied thereto by the control device and automatically couples the steering tube and steering gear when the control current is withdrawn.”  However, the Office finds that the FIGURES do not sufficiently 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  Independent Claims 1 and 9 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
mechanically couples the steering tube [5] to the steering gear of the transportation vehicle [2] for an emergency operation and mechanically decouples the steering tube [5] from the steering gear of the transportation vehicle so that the steering tube and steering gear rotate relative to each other for a normal operation.”  Amended Claim 1 further recites “wherein the steering gear clutch decouples from the steering gear connection to prevent direct transmission of a torque between the steering tube and the steering gear when a control current is applied thereto by the control device and automatically couples the steering tube and steering gear when the control current is withdrawn.”  The Office acknowledges that EP 3428041 (part of the family of German Patent Application No. 102017211859.8, which this application claims priority to) mentions a “steering gear clutch”; however, EP 3428041 does not appear to describe in any detail mechanical structure of the “steering gear clutch” and/or exactly how mechanical structure of a “steering gear clutch” operates among other elements of the disclosed multifunctional steering column in order to perform the claimed function.  The Office notes that there are several types of mechanical clutches which control relative rotation between different elements in different ways.  How is one who has ordinary skill in the art supposed to know which type(s) of clutch may be used or arranged within the multifunctional steering column to control relative rotation between the “steering tube” and “steering gear” without interfering with the other structure shown in the FIGURES?  Or how is one who has ordinary skill in the art supposed to know how elements of a clutch are connected to either the “steering tube” and “steering gear” in order to perform the function recited above?  In other words, the lack of disclosure relating to the claimed “steering gear clutch” does not enable those having ordinary skill in the art to practice the claimed multifunctional steering column because the pending disclosure does not provide any clue or description as to what mechanical where such mechanical features may be located relative to other claimed elements.
The Office further notes that certain portions of the original disclosure describe elements which do not satisfy the claimed mechanical function of the “steering gear clutch.”  For example, Page 8 at Paragraph [0028] discloses that “[i]n a disclosed embodiment, the steering gear coupling is formed as a magnetic coupling.”  A magnetic coupling is not understood to correspond to a mechanical coupling.  Other portions of the original disclosure describe “for the direct mechanical coupling of steering tube and steering gear, it is sufficient to deactivate the control current, because the steering gear coupling can in this way be automatically moved into the coupling position.  For this purpose, provision may, for example, be made for the steering gear coupling to have a spring or the like for providing a restoring force which acts from the decoupling position into the coupling position.  A steering gear coupling designed in this way, in particular, that it is moved automatically into the coupling position, in the event of an electrical failure, such that manual steering by the driver is possible in the emergency operating mode.”  Page 8 at Paragraph [0029].  However, even this disclosure fails to satisfy the enablement standard.  That is, the “spring or the like” is not sufficiently disclosed so as to enable those having ordinary skill in the art to make or use the claimed multifunctional steering column.  For example, where is the “spring or the like” located?  If the “spring or the like” is indeed a spring, what type of spring is it?  How does the disclosed “spring or the like” achieve mechanical coupling/decoupling of the steering tube and steering gear?
In Applicant’s 03/23/2021 remarks, Applicant argues:
The claims recite that the steering gear clutch (sic) To the contrary, the claims as currently amended recite a steering gear clutch that mechanically couples and decouples from the steering tube connection. As described in para. [0039] this permits relative rotation of the steering gear connection with respect to the steering 

Regarding Applicant’s statement that the Office Action on page 6 identifies… many known mechanical clutch configurations that would work – this assertion mis-characterizes the Office’s position.
Regarding the following sentence, 35 U.S.C. 112(a) does not necessarily require Applicant to be limited to a particular mechanical clutch (as claimed); however, Applicant is required to sufficiently disclose the invention in order to enable those having ordinary skill in the art to practice the invention.  As asked above, how is one who has ordinary skill in the art supposed to know which type(s) of clutch may be used or arranged within the multifunctional steering column to control relative rotation between the “steering tube” and “steering gear” without interfering with the other structure shown in the FIGURES?  Or how is one who has ordinary skill in the art supposed to know how elements of a clutch are connected to either the “steering tube” and “steering gear” in order to perform the function recited above?  In other words, the lack of disclosure relating to the claimed “steering gear clutch” does not enable those having ordinary skill in the art to practice the claimed multifunctional steering column because the pending disclosure does not provide any clue or description as to what mechanical features are used to achieve the claimed coupling/decoupling, or where such mechanical features may be located relative to other claimed elements in order to achieve the claimed coupling/decoupling.

illustration of mechanical structure in order to adequately determine how the claimed mechanical structure operates, the state of the prior art does not shed light on how the claimed structure operates, it is unlikely that the level of one of ordinary skill – having read the disclosure and viewed the FIGURES – would determine the meaning of the limitation at issue, the level of predictability in the art is inadequate the answer the questions presented above, the amount of direction provided by the inventor is insufficient, working examples are not known to exist, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure would be excessive.
Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 9: The metes and bounds surrounding the limitations “emergency operation” and “normal operation” remain unclear.  Exactly which operations constitute “emergency operation(s)” and which operations constitute “normal operation(s)?”  Applicant’s 03/24/2021 remarks did not respond to this rejection.
Claim 5: The “decoupling position” (Line 2) continues to lack clear antecedent basis.  Applicant’s 03/24/2021 remarks did not respond to this rejection.
Claim 8: The “steering gear coupling” (Line 2) and “coupling position” (Line 2) continue to lack clear antecedent basis.  Applicant’s 03/24/2021 remarks did not respond to this rejection.
Claim 9: The “coupling position” (Lines 26-27) lacks clear antecedent basis.  Applicant’s 03/24/2021 remarks did not respond to this rejection.
Claim 16: The “steering gear coupling” (Line 2) lacks clear antecedent basis.  Claim 16 is also unclear for the same reason Claim 9 is rejected under 35 U.S.C. 112(b) above.  Applicant’s 03/24/2021 remarks did not respond to this rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8-9, 13, and 16, as best understood in light of the rejection under 35 U.S.C. 112(a) above, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,160,473 to Bodtker, in view of U.S. Patent No. 5,835,870 to Kagawa and U.S. Patent No. 10,597,068 to Steinkogler et al.
Claims 1 and 9: Bodtker discloses:
(Claim 1) a multifunctional steering column 12 for a transportation vehicle (see Col. 2, Lines 23-36);
(Claim 9) a transportation vehicle (see Col. 2, Lines 23-36) having a transportation vehicle body (inherent) and a control system (an autonomous driving assisted steering (ADAS) system – Col. 2, Lines 37-47) for autonomous driving, wherein the transportation vehicle has a multifunctional steering column 12,
the steering column 12 comprising (Claim 1) and/or the multifunctional steering column 12 that includes (Claim 9):
a steering bracket (shown in FIG. 1 using dashed lines, extending laterally past lower jacket 24) to connect the steering column 12 to a transportation vehicle body of the transportation vehicle;
a steering tube 24 held on the steering bracket which has a steering tube axis 34;
steering wheel connection 30 for mechanical coupling of the steering column 12 to a steering wheel 14; and
a steering gear end 36, at which a steering gear clutch 38 (the “coupling element 38” disclosed by Bodtker “facilitate[s] desirable coupling and decoupling of the steering shaft 16 with the intermediate shaft 36” (Col. 3, Lines 15-16) and “[t]he coupling element 38 is a ball, pin, or the like that is sized to fit within a receiving element 40 defined by the driven disk 32” (Col. 3, Lines 23-25).  Based on this disclosure, the Office understands that “coupling element 38” is akin to a dog clutch) with a steering gear connection for mechanical coupling to a steering gear (see Col. 3, Lines 8-10) of the transportation vehicle is arranged.
Bodtker does not disclose a first actuator device to adjust a first steering angle of the steering wheel connection about the steering tube axis relative to the steering bracket,
a control device for controlling the first actuator device, wherein the steering gear clutch mechanically couples the steering tube to the steering gear of the transportation vehicle for an emergency operation (an “emergency operation” is understood to extend to various operations in which a driver relies on a mechanical connection between the steering wheel and the steering gear) and the steering gear clutch 38 mechanically decouples the steering tube 24 from the steering gear of the transportation vehicle so that the steering tube 24 and steering gear rotate relative to each other for a normal operation (a “normal operation” is understood to extend to various operations in which a steering wheel is not mechanically connected to a steering gear), the normal operation having two operating modes, a steer-by-wire operating mode and an autonomous operating mode,
wherein the steering gear clutch decouples from the steering gear connection to prevent direction transmission of a torque between the steering tube 24 and the steering gear when a control 
wherein the steering column has a first steering angle sensor for detecting the first steering angle of the steering wheel connection about the steering tube axis and a second steering angle sensor for detecting a second steering angle of the steering gear connection about the steering tube axis,
wherein the control device controls the first actuator device so the first steering angle is continuously adapted to the second steering angle in the normal operation, and
wherein the control device adjusts the steering gear clutch in response to the first steering angle corresponding to the second steering angle.
The Office turns to Kagawa, which teaches a first actuator device 20 to adjust a first steering angle of a steering wheel connection about a steering tube axis relative to a steering bracket (not shown, but the system would necessarily be connected to a vehicle through some bracket), and a lock mechanism 16 having a control device 26 for controlling the first actuator device 20, wherein the lock mechanism 16 mechanically couples a steering tube 13a to a steering gear (engaging with tire drive mechanism 11) of the transportation vehicle and mechanically decouples the steering tube 13a from the steering gear of the transportation vehicle,
wherein the steering column has a first steering angle sensor 18 for detecting the first steering angle of the steering wheel connection about the steering tube axis and a second steering angle sensor 12 for detecting a second steering angle of the steering gear connection about the steering tube axis,

wherein the control device 26 adjusts the locking mechanism 16 into a coupling position in response to the first steering angle corresponding to the second steering angle.
In view of the Kagawa teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering column (Claim 1)/transportation vehicle (Claim 9) disclosed by Bodtker such that the steering gear clutch 38 of Bodtker includes:
a first actuator device to adjust a first steering angle of the steering wheel connection about the steering tube 24 axis relative to the steering bracket (as taught by Kagawa),
and a control device for controlling the first actuator device (as taught by Kagawa), wherein the steering gear clutch 38 mechanically couples the steering tube 24 to the steering gear of the transportation vehicle for an emergency operation (see the parenthetical relating to an “emergency operation” above) and mechanically decouples the steering tube 24 from the steering gear of the transportation vehicle for a normal operation (see the parenthetical relating to a “normal operation” above),
wherein the steering column has a first steering angle sensor for detecting the first steering angle of the steering wheel connection about the steering tube axis and a second steering angle sensor for detecting a second steering angle of the steering gear connection about the steering tube axis (as taught by Kagawa),

wherein the control device adjusts the steering gear clutch 38 in response to the first steering angle corresponding to the second steering angle (Claim 1, as taught by Kagawa) / wherein the control device adjusts the steering gear clutch 38 into [a] coupling position in response to the first steering angle corresponding to the second steering angle (Claim 9, as best understood),
in order to allow a driver to smoothly perform a manual steering mode from an automatic steering mode, as taught by Kagawa (see Col. 3, Lines 47-67).
The combination of Bodtker and Kagawa does not disclose wherein a normal operation has a steer-by-wire operating mode and an autonomous mode.  Bodtker and Kagawa also do not disclose a steering gear clutch which decouples from the steering gear connection to prevent direct transmission of a torque between the steering tube and the steering gear when a control current is applied thereto by the control device and automatically couples the steering tube and steering gear when the control current is withdrawn.
Rather, Bodtker discloses an autonomous driving mode and Kagawa teaches an “automatic steering mode.”
The Office now turns to Col. 1, Lines 24-42 of Steinkogler, which teaches:
“Steer-by-wire steering systems are steering systems in which the positive mechanical coupling between the steering wheel and the steering gear that is compulsory with conventional vehicle steering systems during the operation is disabled. The steering movement introduced by the driver into the steering wheel is then detected by a sensor, processed by a control and converted by an actuating drive as a function of the control into a steering angle of a steered wheel. On the part of the driver, a manual torque is applied to the steering wheel by means of a manual torque adjuster in order to simulate the actuation forces and reaction forces that are required for a safe driving. 


Further, Col. 1, Lines 52-57 of Steinkogler teaches a mechanical coupling between a steering wheel and steering gear in the event of a malfunctioning.
Thus, Steinkogler teaches an “emergency operation” and a “normal operation having two operating modes, a steer-by-wire mode and an autonomous operating mode.”
Finally, the Office cites to Izutani, which teaches a steering gear clutch 6 which mechanically decouples from a steering gear connection 16 to prevent direct transmission of a torque between a steering shaft 5 and a steering gear 19 when a control current is applied thereto by a control device (ECU; see the abstract).
Based on the Steinkogler and Izutani teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering column (Claim 1)/transportation vehicle (Claim 9) disclosed by Bodtker, as modified above by Kagawa, such that the steering gear clutch decouples from the steering gear connection to prevent direct transmission of a torque between the steering tube and the steering gear when a control current is applied thereto by the control device and automatically couples the steering tube and steering gear when the control current is withdrawn (as taught by Izutani), and such that the normal operation has two operating modes, a steer-by-wire operating mode and an autonomous operating mode, in order to perform “for example automatic cross wind corrections and other operations.”
Claim 5, as best understood, and Claim 13: Regarding Claims 5 and 13, the Office finds that those having ordinary skill in the art at the time of filing would understand that the second steering angle taught by Kagawa may change while the steering mode is being switched from an 
Thus, it would have been obvious to those having ordinary skill in the art at the time of filing that the steering column/transportation vehicle disclosed by Bodtker, as modified above by Kagawa, Steinkogler, and Izutani, further discloses the steering column of claim 1 (Claim 5) and/or the transportation vehicle of claim 9 (Claim 13), wherein the control device controls the first actuator device when the steering gear coupling is set in the decoupling position (Claim 5) or when the steering gear clutch decouples the steering tube from the steering gear (Claim 13), so the first actuator device changes the first steering angle dependent on a change of the second steering angle.
Claims 8 and 16, as best understood: Kagawa, at Col. 5, Lines 4-28, teaches how an automatic steering operation can be continued after the turning angle of the steering wheel and the actual steering angle are synchronized and the lock mechanism 16 is released, in case the driver feels nervous and to let the driver get accustomed to the steering conditions.  In light of this teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing that control device of the steering column (Claim 1)/transportation vehicle (Claim 9) disclosed by Bodtker, as modified above by Kagawa, Steinkogler, and Izutani, with regards to Claims 1 and 9 above, controls the first actuator device when the steering gear coupling is set in the coupling position to boost a steering moment input via the steering wheel connection1, in order to let the driver get accustomed to the steering conditions.
Claims 2 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent No. 10,160,473 to Bodtker, U.S. Patent No. 5,835,870 to Kagawa, U.S. Patent No. 10,597,068 to Steinkogler et al., and U.S. Patent No. 9,586,614 to Izutani et al., as applied to Claims 1 and 9 above, respectively, and further in view of U.S. Patent Application Publication No. 2016/0258516 to Kogure.
Claims 2 and 10: Kagawa teaches wherein a first actuator device has a first electric motor 20; however, the combination of Bodtker, Kagawa, Steinkogler, and Izutani, as presented above with regards to Claims 1 and 9, respectively, does not disclose wherein the first actuator device has a first planetary gearing, wherein the first electric motor is mechanically coupled by the first planetary gearing to the steering tube so the steering tube is rotatable by the first actuator device about the steering tube axis.
Kogure teaches a reaction force actuator which includes a connecting and disconnecting device that connects and disconnects transmission of power between the operating-side shaft and a steered wheel-side shaft connected to a steered wheel.  See Paragraph [0011].  Paragraph [0012] teaches that the transmission may include planetary gearing.
Based on the Kogure teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to use planetary gearing with the first actuator device disclosed by Bodtker, as modified above by Kagawa, Steinkogler, and Izutani,  with regards to Claims 1 and 9, such that the first electric motor (taught by Kagawa) is mechanically coupled by the first planetary gearing to the steering tube so the steering tube is rotatable by the first actuator device about the steering tube axis, as taught by Kogure, in order to reduce the speed of the first electric motor and increase torque supplied to the steering tube.
Claims 3-4 and 11-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent No. 10,160,473 to Bodtker, U.S. Patent No. 5,835,870 to Kagawa, U.S. Patent No. 10,597,068 to Steinkogler et al., and U.S. Patent No. 9,586,614 to Izutani et al., as applied to Claims 1 and 9 above, respectively, and further in view of U.S. Patent Application Publication No. 2018/0319419 to Kreutz et al.
Claims 3 and 11: The combination of Bodtker, Kagawa, Steinkogler, and Izutani, as presented above with regards to Claims 1 and 9, respectively, does not disclose wherein a steering tube has an upper steering tube and a lower steering tube, wherein the upper steering tube and the lower steering tube are displaceable relative to one another along the steering tube axis, wherein the steering column has a second actuator device for relative displacement of the upper steering tube with respect to the lower steering tube, and wherein the control device controls the second actuator device.
Kreutz teaches a steering tube 2 which has an upper steering tube 55 and a lower steering tube 5, wherein the upper steering tube 55 and the lower steering tube 5 are displaceable relative to one another along a steering tube axis 21, wherein the steering column has a second actuator device 7 for relative displacement of the upper steering tube 55 with respect to the lower steering tube 5.
Based on the Kreutz teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering column (Claim 1)/transportation vehicle (Claim 9) disclosed by Bodtker, as modified above by Kagawa, Steinkogler, and Izutani,  with regards to Claims 1 and 9 above, such that steering tube has an upper steering tube and a lower steering tube, wherein the upper steering tube and the lower steering tube are displaceable relative to one another along the steering tube axis, wherein the 
Claims 4 and 12: Bodtker, as modified above by Kagawa, Steinkogler, Izutani, and Kreutz, discloses the steering column of claim 3 (Claim 4) and/or the transportation vehicle of claim 11 (Claim 12), wherein the second actuator device has a second electric motor, a second planetary gearing and a spindle drive, wherein the second electric motor is mechanically coupled by the second planetary gearing and the spindle drive to the upper steering tube or to the lower steering tube (see Paragraph [0018]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                   /RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The italicized language above is considered intended use. See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).